Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on January 17, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action.

Reasons for Allowance
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Suzuki (JP2007001879) and Ye (US20190084986A1). Suzuki teaches anthridine compounds that can be bonded to heterocyclic groups. However, Suzuki does not teach phenoxazine compounds specifically, and also fails to teach heterocyclic groups with the claimed substituents. Ye teaches azaanthracene groups, and teaches that they may be bonded to electron donating groups, which can include phenoxazine groups. However, the positions of the nitrogen in the anthracene core of Ye are different from that of the instant application and Ye also requires an additional group off of the azaanthracene group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780. The examiner can normally be reached Monday through Friday from 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARLA MCCONNELL can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        
/ANDREW K BOHATY/Primary Examiner, Art Unit 1759